Opinion of the Court by
Chief Justice Hobson—
On Motion to Dismiss Appeal.
Section 757 of the Civil Code, among other things, provides:
“But when a party recovers judgment for only a part of the demand or property he sues for, the enforcement of such judgment shall not prevent him from prosecuting an appeal therefrom as to so much of the demand or property sued for that he did not recover.
Before this amendment to the Code was made; it was held that a party who accepted satisfaction of a judgment could not appeal from it. The purpose of the. amendment ivas to change the rule. For, manifestly, if the appellant may enforce the judgment, he may accept *850satisfaction from the appellee, without losing his right to appeal. To enforce the judgment is to accept satisfaction of it.
The motion to dismiss the appeal is overruled.